EXHIBIT 10.40
March 6, 2009
Benjamin G. Wolff
2300 Carillon Point
Kirkland, WA 98033
Dear Ben,
On behalf of the Board of Directors of Clearwire Corporation, I am pleased to
confirm our offer to you for the position of Co-Chairman for Clearwire
Corporation. This offer has been approved by the Compensation Committee of the
Board. Outlined below are the specific details regarding your new position with
Clearwire.

     
Start Date:
  March 10, 2009
 
   
Reports to:
  Board of Directors
 
   
Location:
  Kirkland, WA
 
   
Base salary:
  $750,000 annually (paid bi-weekly)
 
   
Bonus Target:
  100% of base salary paid annually based on company and individual performance.
You will be eligible for a full year bonus for 2009 to be paid in March, 2010.
Your bonus for 2008 will be paid in March 2009 as scheduled.
 
   
Stock Awards:
  2,000,000 Restricted Stock Units (RSUs) and 1,000,000 stock options with an
expected date of grant of the start date. Both the options and RSUs vest over
4 years, 25% per year. Upon any termination of employment, whether voluntary or
involuntary, the exercise period for all vested Clearwire stock options that you
hold shall be extended until the end of their term. Details regarding your new
awards will be provided to you separately.
 
   
Benefits:
  You will be eligible for the same benefits offered to the company’s CEO.
 
   
Time Off:
  You will be eligible for a total paid time off consistent with that offered to
the company’s CEO, and you will be credited with all accrued vacation time to
date. You will continue to be eligible for the three month paid sabbatical
referenced in your prior offer letter.  
Non-compete:
  The term of your existing non-compete shall continue until the first
anniversary of your voluntary separation from the company, or, in the case of
involuntary termination other than for cause or constructive termination, the
date of such termination, at which time your non-compete agreement shall expire
and be of no further force or effect.

     
Severance
Benefits:
  You have agreed to waive your severance benefits under Clearwire’s Change in
Control Severance Plan dated March 25, 2008 (the “Plan”), and you acknowledge
that you are not entitled to any compensation under the Plan either now or in
the future.
 
   
 
  In the event, your employment as Co-Chairman is terminated involuntarily for a
reason other than cause, or in the event of constructive termination, the
vesting on all of your stock compensation awards will be accelerated by two
years.  
Other Compensation:
  The company will pay you $1,500,000 on the Start Date, and an additional
$3,000,000 on January 4, 2010 which shall be paid without condition or
exception.

While we expect that your tenure at Clearwire will be successful, please
understand that your employment, like that of all of our employees, is
terminable at will, meaning that either you or the Company can end the
employment relationship at any time for any reason.
Please indicate your acceptance of this offer by signing below and returning it
to Craig McCaw, 2300 Carillon Point, Kirkland, WA 98033 no later than March 12,
2009.
Sincerely,
Craig McCaw
Chairman of the Board

       
/s/ BENJAMIN G. WOLFF
  MARCH 7, 2009        
Accepted
  Date  

 